     Case 2:20-cv-00562-KJM-JDP Document 38 Filed 03/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    R.N., a minor, by and through her Guardian       No. 2:20-cv-00562-KJM-JDP
      ad Litem, NICOLE NEFF, et al.,
11                                                     AMENDMENT TO THE
                        Plaintiffs,                    SCHEDULING ORDER
12
             v.
13
      TRAVIS UNIFIED SCHOOL DISTRICT,
14    et al.,
15                      Defendants.
16

17
                   The parties jointly request (ECF No. 35) to amend dates in the pretrial scheduling
18
     order (ECF No. 21). Good cause appearing, the court GRANTS this request, as follows:
19

20                  Description                         Existing Date              New Date
21    Fact Discovery Complete                      April 26, 2021           July 26, 2021
      Dispositive Motions Hearing Date             April 26, 2021           August 27, 2021
22    Expert Disclosures                           June 7, 2021             September 7, 2021
23    Rebuttal Experts Exchange                    July 5, 2021             October 7, 2021
      Expert Discovery Cutoff                      August 16, 2021          November 16, 2021
24

25   This amendment does not alter any other portions of the initial scheduling order (ECF No. 21).

26          IT IS SO ORDERED.
27
     DATED: March 10, 2021.
28
